—Appeal from a judgments the County Court of Chemung County (Castellino, J.), rendered January 17, 1997, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced to a prison term of 3 to 9 years. We are unpersuaded by defendant’s contention that the sentence was harsh and excessive and should be reduced in the interest of justice. Given defendant’s extensive criminal history and the fact that the sentence imposed was less than that recommended by the People, we find no extraordinary circumstances warranting a reduction in defendant’s sentence (see, People v Devivo, 219 AD2d 741, lv denied 87 NY2d 972; People v Carver, 210 AD2d 710, lv denied 85 NY2d 860).
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the judgment is affirmed.